19-11608-mew            Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15                      Main Document
                                                   Pg 1 of 30
                          Hearing Date and Time: June 13, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                Objection Deadline: June 6, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                  NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER
                  (A) AUTHORIZING THE RETENTION AND COMPENSATION
                 OF CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY
                 COURSE OF BUSINESS AND (B) GRANTING RELATED RELIEF

              PLEASE TAKE NOTICE that a hearing on the Debtors’ Motion for Entry of an Order

 (A) Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary

 Course of Business and (B) Granting Related Relief (the “Motion”) will be held before the

 Honorable Michael E. Wiles, United States Bankruptcy Judge, United States Bankruptcy Court

 for the Southern District of New York (the “Court”), One Bowling Green, Courtroom No. 617,

 New York, New York 10004-1408, on June 13, 2019, at 11:00 a.m., prevailing Eastern Time.



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15             Main Document
                                            Pg 2 of 30


         PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

 requested in the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, and all General

 Orders applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern

 District of New York; (c) be filed electronically with the Court on the docket of In re Hollander

 Sleep Products, LLC, Case No. 19-11608 (MEW) by registered users of the Court’s electronic

 filing system and in accordance with the General Order M-399 (which is available on the Court’s

 website at http://www.nysb.uscourts.gov); and (c) be served so as to be actually received by

 June 6, 2019, at 4:00 p.m., prevailing Eastern Time, by (i) the entities on the Master Service

 List available on the above-captioned debtors and debtors in possession’ (the “Debtors”) case

 website at https://omnimgt.com/hollander and (ii) any person or entity with a particularized

 interest in the subject matter of the Motion.

         PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,

 served, and received will be considered at the hearing. Failure to file a timely objection may result

 in entry of a final order granting the Motion as requested by the Debtors.




                                                  2
 KE 61820305
19-11608-mew    Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                       Pg 3 of 30



 New York, New York                    /s/ Joshua A. Sussberg, P.C.
 Dated: May 30, 2019                   Joshua A. Sussberg, P.C.
                                       Christopher T. Greco, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900

                                       - and -

                                       Joseph M. Graham (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession




 KE 61820305
19-11608-mew            Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15                      Main Document
                                                   Pg 4 of 30
                          Hearing Date and Time: June 13, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                Objection Deadline: June 6, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Proposed Counsel to the Debtors and Debtors in
     Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
 RETENTION AND COMPENSATION OF CERTAIN PROFESSIONALS UTILIZED IN
 THE ORDINARY COURSE OF BUSINESS AND (B) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion:

                                                   Relief Requested

              1.    By this motion, the Debtors seek entry of an order, substantially in the form

 attached hereto as Exhibit A, (a) authorizing the Debtors to retain and compensate the OCPs

 (as defined below) on a postpetition basis in accordance with the procedures set forth herein,




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61820305
19-11608-mew        Doc 67      Filed 05/30/19 Entered 05/30/19 18:58:15           Main Document
                                              Pg 5 of 30


 without the need for each OCP to file formal applications for retention and compensation, and

 (b) granting related relief.

                                      Jurisdiction and Venue

         2.      The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to

 Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

 a final order by the Court in connection with this motion to the extent that it is later determined

 that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

         3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.      The bases for the relief requested herein are sections 105(a), 327, 328, 330, and 331

 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).

                                            Background

         5.      Hollander Sleep Products is the largest pillow and mattress pad manufacturer in

 North America. The Debtors also manufacture comforters and other basic bedding products.

 The Debtors have their own brands, including Great Sleep®, I AM®, LC®, PCF®, and Restful

 Nights®, and also manufacture and sell licensed brands, including Simmons®, Ralph Lauren®,

 CHAPS®, Calvin Klein®, Therapedic®, Nautica®, 37.5®, and Dr. Maas®. The Debtors are

 headquartered in Boca Raton, Florida, operate a main showroom in New York City, and have

 thirteen manufacturing facilities throughout the United States and Canada. The Debtors generated

 approximately $527 million in net revenue in fiscal year 2018 and currently employ more than



                                                   2
 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                            Pg 6 of 30


 2,300 people across the United States and Canada. As of May 19, 2019 (the “Petition Date”),

 the Debtors had approximately $233 million in funded debt.

           6.   On the Petition Date, each of the Debtors filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and managing

 their property as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. These chapter 11 cases are being jointly administered. As of the date hereof, no party has

 requested the appointment of a trustee or an examiner in these chapter 11 cases. On May 30, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed an

 official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code.

                               The Ordinary Course Professionals

           7.   The Debtors employ various law firms, attorneys, accountants, consultants, and

 other non-attorney professionals in the ordinary course of their business (such professionals,

 collectively, the “OCPs”). The OCPs provide services for the Debtors in a variety of matters

 unrelated to these chapter 11 cases, including specialized legal, business advisory, accounting, and

 tax services relating to corporate, financial, tax, intellectual property, labor, and other matters.

 A nonexclusive list of the Debtors’ OCPs as of the date hereof (the “OCP List”) is attached hereto

 as Exhibit 2A and Exhibit 2B to the Order. The Debtors may also seek to employ additional

 OCPs as necessary during the course of these chapter 11 cases, subject to the procedures set forth

 herein.

           8.   The continued employment and compensation of the OCPs is in the best interests

 of the Debtors’ estates, their creditors, and other parties in interest. The OCPs have significant

 knowledge, expertise, and familiarity with the Debtors and their operations. Although the Debtors

 anticipate that the OCPs will wish to continue to represent the Debtors during these chapter 11

 cases, many will not be in a position to do so if the Debtors cannot meet their payment obligations
                                                  3
 KE 61820305
19-11608-mew         Doc 67    Filed 05/30/19 Entered 05/30/19 18:58:15             Main Document
                                             Pg 7 of 30


 on a regular basis. And, without the OCPs’ knowledge, expertise, and familiarity in certain

 matters, the Debtors undoubtedly would incur additional and unnecessary expenses in educating

 and retaining replacement professionals. Accordingly, the Debtors’ estates and their creditors are

 best served by avoiding any disruption in the professional services that are required for the

 day-to-day operations of the Debtors’ business.

         9.     Moreover, in light of the time and expense associated with the preparation of

 separate retention and fee applications for professionals who will receive relatively small fees, it is

 impractical and inefficient for the Debtors to prepare such individual applications for each OCP.

 Further, individual retention and fee applications would unnecessarily burden the Court and the

 U.S. Trustee, while adding to the administrative costs of these chapter 11 cases without a

 corresponding benefit to the Debtors’ estates. Therefore, the Debtors request that the Court grant

 the Debtors relief from the requirement of filing individual retention and fee applications with

 respect each individual OCP.

         10.    Although some of the OCPs may hold unsecured claims against the Debtors in

 connection with services rendered to the Debtors prepetition, the Debtors do not believe that any

 OCP holds an interest materially adverse to the Debtors, their creditors, or other parties in interest.

                                        The OCP Procedures

         11.    The Debtors request that the Court approve the following procedures for retention

 and payment of the OCPs (the “OCP Procedures”):

                a.      Declaration of Disinterestedness. Within 30 days of the date on
                        which an OCP commences work for the Debtors, such OCP shall
                        cause a declaration of disinterestedness, substantially in the form
                        annexed as Exhibit 1 to the Order (each, a “Declaration of
                        Disinterestedness”), to be filed with the Court and served
                        upon: (i) Hollander Sleep Products, LLC, 901 Yamato Road,
                        Suite 250, Boca Raton, Florida, 33431, Attn: Marc Pfefferle;
                        (ii) proposed counsel to the Debtors, Kirkland & Ellis LLP,
                        601 Lexington Avenue, New York, New York 10022, Attn: Derek
                                                   4
 KE 61820305
19-11608-mew        Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15         Main Document
                                               Pg 8 of 30


                       I. Hunter, and 300 North LaSalle Street, Chicago, Illinois 60654,
                       Attn: Joseph M. Graham and Laura E. Krucks; (iii) the U.S.
                       Trustee, 201 Varick Street, Room 1006, New York, New York,
                       10014, Attn: Shannon A. Scott and Paul K. Schwartzberg;
                       (iv) counsel to the administrative agent for the Debtors’ prepetition
                       and debtor-in-possession term loan facilities, King & Spalding LLP,
                       Attn: Austin Jowers and Stephen M. Blank; (v) counsel to the
                       administrative agent for the Debtors’ prepetition and debtor-in-
                       possession asset-based lending credit facilities, Goldberg Kohn
                       Ltd., Attn: Randall Klein; (vi) counsel to any statutory committee
                       appointed in these chapter 11 cases; and (vii) to the extent not listed
                       herein those parties requesting notice pursuant to Bankruptcy
                       Rule 2002 (collectively, the “Notice Parties”).

               b.      Objection Procedures. The Notice Parties shall have until
                       12:00 p.m., prevailing Eastern Time, on the date that is 14 days after
                       the date of filing of each OCP’s Declaration of Disinterestedness
                       (the “Objection Deadline”) to object to the retention of such OCP.
                       The objecting party shall file any such objection and serve such
                       objection upon the Notice Parties and the respective OCP on or
                       before the Objection Deadline. If any such objection cannot be
                       resolved within 14 days of its receipt, the matter shall be scheduled
                       for hearing before the Court at the next regularly scheduled omnibus
                       hearing date that is no less than 14 days from that date or on a date
                       otherwise agreeable to the parties. The Debtors shall not be
                       authorized to retain and compensate such OCP until all outstanding
                       objections have been withdrawn, resolved, or overruled by order of
                       the Court.

               c.      No Objection. If no objection is received from any of the Notice
                       Parties by the Objection Deadline with respect to any particular
                       OCP, the Debtors shall be authorized to (i) retain such OCP as of
                       the date such OCP commenced providing services to the Debtors,
                       and (ii) compensate such OCP as set forth below.

               d.      OCP Monthly and Case Caps. The Debtors shall be authorized to
                       pay, without formal application to the Court by any OCP, 100% of
                       fees and disbursements to each of the OCPs retained by the Debtors
                       pursuant to the OCP Procedures upon submission to the Debtors of
                       an appropriate invoice setting forth in reasonable detail the nature of
                       the services rendered after the Petition Date; provided, however, that
                       the following limitations, exclusive of costs and disbursements,
                       shall apply to the compensation:

                             •    for each OCP set forth on Exhibit 2A attached to the Order
                                  (collectively, the “Tier 1 OCPs”), $70,000 per month on
                                  average over a rolling three month period (the “Tier 1 OCP

                                                   5
 KE 61820305
19-11608-mew        Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15        Main Document
                                               Pg 9 of 30


                                  Cap,”) with an overall case cap of $350,000 (the “Tier 1
                                  Case Cap”); and

                             •    for each OCP set forth on Exhibit 2B attached to the Order
                                  (collectively, the “Tier 2 OCPs”), $25,000 per month on
                                  average over a rolling three month period (the “Tier 2 OCP
                                  Cap,” and together with the Tier 1 OCP Cap, the “OCP
                                  Monthly Caps”) with an overall case cap of $400,000
                                  (the “Tier 2 Case Cap,” and together with the Tier 1 Case
                                  Cap, the “OCP Case Caps”).

                       The OCP Monthly Caps and/or the OCP Case Caps may be
                       increased by mutual agreement between the Debtors, the U.S.
                       Trustee, and the counsel to any statutory committee appointed in
                       these chapter 11 cases (the “Excess Fees”); provided that the
                       Debtors shall file a notice with the Court of any such increase
                       (the “Notice of Excess Fees”) and an invoice setting forth, in
                       reasonable detail, the nature of the services rendered and
                       disbursements actually incurred. Interested parties shall have
                       15 days to file an objection to the Notice of Excess Fees with the
                       Court. If after 15 days no objection is filed, the Excess Fees shall
                       be deemed approved, and the OCP may be paid 100% of its fees and
                       100% of its expenses without the need to file a fee application.

               e.      Exceeding OCP Monthly Caps. To the extent there is no agreement
                       with respect to the OCP Monthly Caps as indicated in subparagraph
                       (d), the OCP shall file with the Court a fee application for the
                       amount in excess of the applicable OCP Monthly Cap in accordance
                       with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy
                       Rules, and the Local Rules, unless the U.S. Trustee agrees
                       otherwise.

               f.      Exceeding OCP Case Caps. To the extent there is no agreement
                       with respect to the OCP Case Caps as indicated in subparagraph (d),
                       the OCP shall file with the Court a retention application in
                       accordance with section 327 of the Bankruptcy Code, the
                       Bankruptcy Rules, and the Local Rules, unless the U.S. Trustee
                       agrees otherwise.

               g.      OCP Statements. Beginning on the quarter ending June 30, 2019,
                       and for each quarter thereafter during which these chapter 11 cases
                       are pending, the Debtors shall within 30 days thereof file with the
                       Court and serve on the Notice Parties a statement with respect to
                       each OCP paid during the immediately preceding quarterly period
                       (the “Quarterly Statement”). Each Quarterly Statement shall
                       include (i) the name of the OCP, (ii) the aggregate amounts paid as
                       compensation for services rendered and reimbursement of expenses

                                                   6
 KE 61820305
19-11608-mew         Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 10 of 30


                        incurred by that OCP during the reported quarter, and (iii) a general
                        description of the services rendered by that OCP.

                h.      Additional OCPs. The Debtors reserve the right to retain additional
                        OCPs from time to time during these chapter 11 cases
                        by (i) including such OCPs on an amended version of the OCP List
                        that is filed with the Court and served on the Notice Parties, and
                        (ii) having such OCPs comply with the OCP Procedures.

         12.    By this motion, the Debtors are not requesting authority to pay prepetition amounts

 owed to OCPs.

                                          Basis for Relief

         13.    Section 327 of the Bankruptcy Code requires court approval for the employment of

 “professional persons” retained to represent or perform services for the estate. In determining

 whether an entity is a “professional” within the meaning of section 327 of the Bankruptcy Code

 and, therefore, must be retained by express approval of the court, courts generally consider whether

 such entity is involved in the actual reorganization effort, rather than a debtor’s ongoing business

 operations. See, e.g., Comm. of Asbestos Related Litigants and/or Creditors v. Johns-Manville

 Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 619 (Bankr. S.D.N.Y. 1986) (“[T]he phrase

 ‘professional persons,’ as used in § 327(a), is a term of art reserved for those persons who play an

 intimate role in the reorganization of a debtor’s estate.”). In making this determination, courts

 often consider the following factors in determining whether an entity is a “professional” within the

 meaning of section 327 of the Bankruptcy Code:

                a.      whether the entity controls, manages, administers, invests,
                        purchases, or sells assets that are significant to the debtor’s
                        reorganization;

                b.      whether the entity is involved in negotiating the terms of a plan of
                        reorganization;

                c.      whether the entity’s employment is directly related to the type of
                        work carried out by the debtor or to the routine maintenance of the
                        debtor’s business operations;

                                                  7
 KE 61820305
19-11608-mew         Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 11 of 30


                d.      whether the entity is given discretion or autonomy to exercise its
                        own professional judgment in some part of the administration of the
                        debtor’s estate;

                e.      the extent of the entity’s involvement in the administration of the
                        debtor’s estate; and

                f.      whether the entity’s services involve some degree of special
                        knowledge or skill, such that it can be considered a “professional”
                        within the ordinary meaning of the term.

 See, e.g., In re First Merchs. Acceptance Corp., No. 97-1500 JJF, 1997 WL 873551, at *3 (D. Del.

 Dec. 15, 1997) (listing factors); see also In re Am. Tissue, Inc., 331 B.R. 169, 174–75

 (Bankr. D. Del. 2005) (applying the First Merchants factors and holding that litigation consulting

 firm was not a “professional” for section 327 purposes); In re Riker Indus., Inc., 122 B.R. 964, 973

 (Bankr. N.D. Ohio 1990) (not requiring section 327 of the Bankruptcy Code approval of the fees

 of a management and consulting firm that performed only “routine administrative functions” and

 whose “services were not central to th[e] bankruptcy case”); In re Fretheim, 102 B.R. 298, 299

 (Bankr. D. Conn. 1989) (holding that only those professionals involved in the “administration of

 the debtor’s estate,” rather than debtor’s ongoing business, require approval under section 327 of

 the Bankruptcy Code). The foregoing factors must be considered as a whole when determining if

 an entity is a “professional” within the meaning of section 327 of the Bankruptcy Code. None of

 the factors alone is dispositive. See First Merchs., 1997 WL 873551, at *3 (“In applying these

 factors, the Court stresses that no one factor is dispositive and that the factors should be weighed

 against each other and considered in toto.”).

         14.    Upon consideration of the foregoing factors, and because the OCPs will not be

 involved in the administration of these chapter 11 cases, the Debtors do not believe that the OCPs

 are “professionals” requiring formal retention proceedings under section 327 of the Bankruptcy

 Code. Nevertheless, to provide clarity and an opportunity for oversight, the Debtors seek the relief


                                                  8
 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 12 of 30


 requested herein to establish clear mechanisms for retention and compensation of the OCPs

 pursuant to the OCP Procedures and thereby avoid any subsequent controversy with respect

 thereto.

         15.    The Debtors respectfully submit that (a) the retention of the OCPs as provided

 herein is reasonably necessary for the day-to-day operations of the Debtors’ business, (b) expenses

 for the OCPs will be monitored closely by the Debtors, and (c) the OCPs will not perform

 substantial bankruptcy related services related to these chapter 11 cases without filing an

 application with the Court for separate retention as a non-ordinary course professional.

         16.    Moreover, in light of the number of OCPs and the significant costs associated with

 the preparation of retention applications for professionals who will receive relatively modest fees,

 the Debtors submit that it would be impractical, inefficient, and costly for the Debtors and their

 legal advisors to prepare and submit individual applications and proposed retention orders for each

 OCP. Therefore, the Debtors submit that it is in the best interests of all creditors and parties in

 interest to retain the OCPs in accordance with the OCP Procedures and avoid any disruption in the

 professional services that are required for the day-to-day operation of the Debtors’ business.

         17.    Although some of the OCPs may hold unsecured claims against the Debtors in

 connection with services rendered to the Debtors prepetition, the Debtors do not believe that any

 of the OCPs have an interest materially adverse to the Debtors, their creditors, or other parties in

 interest. In any event, the OCP Procedures include a requirement that each OCP file a Declaration

 of Disinterestedness before an OCP can be compensated.

         18.    The relief requested herein is commonly granted in this district.           See, e.g.,

 In re Windstream Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Apr. 22, 2019)

 (authorizing the debtors’ retention and compensation of OCPs); In re Aegean Marine Petroleum


                                                  9
 KE 61820305
19-11608-mew         Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15                    Main Document
                                               Pg 13 of 30


 Network Inc., No. 18-13374 (MEW) (Bankr. S.D.N.Y. Dec. 6, 2018) (same); In re Nine West

 Holdings, Inc., No. 18-10947 (SCC) (Bankr. S.D.N.Y. May 7, 2018) (same); In re Cenveo, Inc.,

 No. 18-22178 (RDD) (Bankr. S.D.N.Y. Mar. 8, 2018) (same); In re 21st Century Oncology

 Holdings, Inc., No. 17-22770 (RDD) (Bankr. S.D.N.Y. July 19, 2017) (same).2

         19.      For the reasons set forth herein, the Debtors respectfully submit that the relief

 requested is in the best interest of the Debtors, their estates, creditors, stakeholders, and other

 parties in interest, and therefore should be granted.

                                                Motion Practice

         20.      This motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this motion.

 Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                                      Notice

         21.      The Debtors will provide notice of this motion to:                     (a) the U.S. Trustee;

 (b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

 (c) the administrative agent for the Debtors’ term loan facility and counsel thereto;

 (d) the administrative agent for the Debtors’ asset-based loan credit facility and counsel thereto;

 (e) the administrative agent for the Debtors’ proposed debtor in possession term loan financing

 facility and counsel thereto; (f) the administrative agent for the Debtors’ proposed debtor in

 possession asset-based loan credit facility and counsel thereto; (g) the United States Attorney’s

 Office for the Southern District of New York; (h) the Internal Revenue Service; (i) the attorneys

 general for the states in which the Debtors operate; (j) counsel to the official committee of




 2   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ proposed counsel.


                                                        10
 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 14 of 30


 unsecured creditors appointed in these chapter 11 cases; and (k) any party that has requested notice

 pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

 requested, no other or further notice need be given.

                                         No Prior Request

         22.    No prior request for the relief sought in this motion has been made to this or any

 other court.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 11
 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 15 of 30


         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and granting such other relief as

 is just and proper.

 New York, New York                             /s/ Joshua A. Sussberg, P.C.
 Dated: May 30, 2019                            Joshua A. Sussberg, P.C.
                                                Christopher T. Greco, P.C.
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                - and -

                                                Joseph M. Graham (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Proposed Counsel to the Debtors and Debtors in
                                                Possession




 KE 61820305
19-11608-mew   Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                     Pg 16 of 30


                                    Exhibit A

                                 Proposed Order




 KE 61820305
19-11608-mew            Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15                      Main Document
                                                  Pg 17 of 30


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. __

          ORDER (A) AUTHORIZING THE RETENTION AND COMPENSATION OF
          PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS
                       AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”) (a) authorizing the Debtors to

 retain and compensate professionals utilized in the ordinary course of business and (b) granting

 related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

 this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

 the Motion were appropriate under the circumstances and no other notice need be provided; and

 this Court having reviewed the Motion and having heard the statements in support of the relief



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.
 2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.




 KE 61820305
19-11608-mew         Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15             Main Document
                                           Pg 18 of 30


 requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

 that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     The Debtors are authorized to retain and compensate the professionals identified

 on the OCP List (collectively, the “OCPs”), attached as Exhibit 2A and Exhibit 2B to this Order,

 in the ordinary course of business, pursuant to the following OCP Procedures:

                a.      Declaration of Disinterestedness. Within 30 days of the date on
                        which an OCP commences work for the Debtors, such OCP shall
                        cause a declaration of disinterestedness, substantially in the form
                        annexed as Exhibit 1 hereto (each, a “Declaration of
                        Disinterestedness”), to be filed with the Court and served
                        upon: (i) Hollander Sleep Products, LLC, 901 Yamato Road,
                        Suite 250, Boca Raton, Florida, 33431, Attn: Marc Pfefferle;
                        (ii) proposed counsel to the Debtors, Kirkland & Ellis LLP,
                        601 Lexington Avenue, New York, New York 10022, Attn: Derek
                        I. Hunter, and 300 North LaSalle Street, Chicago, Illinois 60654,
                        Attn: Joseph M. Graham and Laura E. Krucks; (iii) the Office of the
                        United States Trustee for the Southern District of New York,
                        201 Varick Street, Room 1006, New York, New York, 10014,
                        Attn: Shannon A. Scott and Paul K. Schwartzberg; (iv) counsel to
                        the administrative agent for the Debtors’ prepetition and
                        debtor-in-possession term loan facilities, King & Spalding LLP,
                        Attn: Austin Jowers and Stephen M. Blank; (v) counsel to the
                        administrative agent for the Debtors’ prepetition and
                        debtor-in-possession asset-based lending credit facilities, Goldberg
                        Kohn Ltd., Attn: Randall Klein; (vi) counsel to any statutory
                        committee appointed in these chapter 11 cases; and (vii) to the
                        extent not listed herein those parties requesting notice pursuant to
                        Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

                b.      Objection Procedures. The Notice Parties shall have until
                        12:00 p.m., prevailing Eastern Time, on the date that is 14 days after
                        the date of filing of each OCP’s Declaration of Disinterestedness
                        (the “Objection Deadline”) to object to the retention of such OCP.
                        The objecting party shall file any such objection and serve such
                        objection upon the Notice Parties and the respective OCP on or
                        before the Objection Deadline. If any such objection cannot be


                                                  2
 KE 61820305
19-11608-mew        Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15         Main Document
                                              Pg 19 of 30


                       resolved within 14 days of its receipt, the matter shall be scheduled
                       for hearing before the Court at the next regularly scheduled omnibus
                       hearing date that is no less than 14 days from that date or on a date
                       otherwise agreeable to the parties. The Debtors shall not be
                       authorized to retain and compensate such OCP until all outstanding
                       objections have been withdrawn, resolved, or overruled by order of
                       the Court.

               c.      No Objection. If no objection is received from any of the Notice
                       Parties by the Objection Deadline with respect to any particular
                       OCP, the Debtors shall be authorized to (i) retain such OCP as of
                       the date such OCP commenced providing services to the Debtors,
                       and (ii) compensate such OCP as set forth below.

               d.      OCP Monthly and Case Caps. The Debtors shall be authorized to
                       pay, without formal application to the Court by any OCP, 100% of
                       fees and disbursements to each of the OCPs retained by the Debtors
                       pursuant to the OCP Procedures upon submission to the Debtors of
                       an appropriate invoice setting forth in reasonable detail the nature of
                       the services rendered after the Petition Date; provided, however, that
                       the following limitations, exclusive of costs and disbursements,
                       shall apply to the compensation:

                             •    for each OCP set forth on Exhibit 2A attached to this Order
                                  (collectively, the “Tier 1 OCPs”), $70,000 per month on
                                  average over a rolling three month period (the “Tier 1 OCP
                                  Cap,”) with an overall case cap of $350,000 (the “Tier 1
                                  Case Cap”); and

                             •    for each OCP set forth on Exhibit 2B attached to this Order
                                  (collectively, the “Tier 2 OCPs”), $25,000 per month on
                                  average over a rolling three month period (the “Tier 2 OCP
                                  Cap,” and together with the Tier 1 OCP Cap, the “OCP
                                  Monthly Caps”) with an overall case cap of $400,000
                                  (the “Tier 2 Case Cap,” and together with the Tier 1 Case
                                  Cap, the “OCP Case Caps”).

                       The OCP Monthly Caps and/or the OCP Case Caps may be
                       increased by mutual agreement between the Debtors, the United
                       States Trustee, counsel to any statutory committee appointed in
                       these chapter 11 cases (the “Excess Fees”); provided that the
                       Debtors shall file a notice with the Court of any such increase
                       (the “Notice of Excess Fees”) and an invoice setting forth, in
                       reasonable detail, the nature of the services rendered and
                       disbursements actually incurred. Interested parties shall have
                       15 days to file an objection to the Notice of Excess Fees with the
                       Court. If after 15 days no objection is filed, the Excess Fees shall


                                                   3
 KE 61820305
19-11608-mew         Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                           Pg 20 of 30


                        be deemed approved, and the OCP may be paid 100% of its fees and
                        100% of its expenses without the need to file a fee application.

                e.      Exceeding OCP Monthly Caps. To the extent there is no agreement
                        with respect to the OCP Monthly Caps as indicated in subparagraph
                        (d), the OCP shall file with the Court a fee application for the
                        amount in excess of the applicable OCP Monthly Cap in accordance
                        with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy
                        Rules, and the Local Rules, unless the U.S. Trustee agrees
                        otherwise.

                f.      Exceeding OCP Case Caps. To the extent there is no agreement
                        with respect to the OCP Case Caps as indicated in subparagraph (d),
                        the OCP shall file with the Court a retention application in
                        accordance with section 327 of the Bankruptcy Code, the
                        Bankruptcy Rules, and the Local Rules, unless the U.S. Trustee
                        agrees otherwise.

                g.      OCP Statements. Beginning on the quarter ending June 30, 2019,
                        and for each quarter thereafter during which these chapter 11 cases
                        are pending, the Debtors shall within 30 days thereof file with the
                        Court and serve on the Notice Parties a statement with respect to
                        each OCP paid during the immediately preceding quarterly period
                        (the “Quarterly Statement”). Each Quarterly Statement shall
                        include (i) the name of the OCP, (ii) the aggregate amounts paid as
                        compensation for services rendered and reimbursement of expenses
                        incurred by that OCP during the reported quarter, and (iii) a general
                        description of the services rendered by that OCP.

                h.      Additional OCPs. The Debtors reserve the right to retain additional
                        OCPs from time to time during these chapter 11 cases
                        by (i) including such OCPs on an amended version of the OCP List
                        that is filed with the Court and served on the Notice Parties, and
                        (ii) having such OCPs comply with the OCP Procedures.

         3.     The Debtors are authorized to supplement the OCP List as necessary to add or

 remove OCPs, from time to time in its sole discretion, without the need for any further hearing and

 without the need to file individual retention applications for newly added OCPs. In such event,

 the Debtors shall file the amended OCP List with this Court and serve such list on the Notice

 Parties. Each additional OCP listed in the OCP List shall file with this Court and serve a

 Declaration of Disinterestedness on the Notice Parties as provided in the OCP Procedures.




                                                  4
 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15          Main Document
                                           Pg 21 of 30


 If no objections are filed within 14 days to any such additional OCP’s Declaration of

 Disinterestedness, then retention of such OCPs shall be deemed approved by this Court pursuant

 to this Order without a hearing or further order.

         4.     Nothing contained herein shall affect the Debtors’ or any appropriate party in

 interest’s ability to dispute any invoice submitted by an OCP, and nothing contained herein shall

 preclude the Debtors from seeking authority to pay any OCP in an amount greater than the

 applicable OCP Monthly Cap, subject to the rights of any party in interest to oppose any such

 request.

         5.     This Order shall not apply to any professional retained by the Debtors pursuant to

 a separate order of the Court.

         6.     Notwithstanding the relief granted in this Order, any payment made by the Debtors

 pursuant to the authority granted herein shall be subject to and in compliance with any orders

 entered by the Court approving the Debtors’ entry into any postpetition debtor-in-possession

 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

         7.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

 by such notice.

         8.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

         9.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.




                                                     5
 KE 61820305
19-11608-mew       Doc 67    Filed 05/30/19 Entered 05/30/19 18:58:15            Main Document
                                          Pg 22 of 30


         10.    The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 6
 KE 61820305
19-11608-mew   Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                     Pg 23 of 30


                                     Exhibit 1

                          Declaration of Disinterestedness




 KE 61820305
19-11608-mew            Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15                      Main Document
                                                  Pg 24 of 30



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )     Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                         )     Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )     (Jointly Administered)
                                                                     )

               DECLARATION OF DISINTERESTEDNESS OF [ENTITY]
            PURSUANT TO THE ORDER AUTHORIZING HOLLANDER SLEEP
         PRODUCTS, LLC, ET AL., FOR THE RETENTION AND COMPENSATION
        OF PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

 I, [NAME], declare under penalty of perjury:

              1.    I am a [POSITION] of [ENTITY], located at [STREET, CITY, STATE, ZIP

 CODE] (the “Firm”).

              2.    The     above-captioned        debtors     and       debtors   in   possession       (collectively,

 the “Debtors”), have requested that the Firm provide [SPECIFIC DESCRIPTION] services to the

 Debtors, and the Firm has consented to provide such services.

              3.    The Firm may have performed services in the past, may currently perform services,

 and may perform services in the future in matters unrelated to these chapter 11 cases for persons

 that are parties in interest in the Debtors’ chapter 11 cases. The Firm, however, does not perform

 services for any such person in connection with these chapter 11 cases, or have any relationship

 with any such person, their attorneys, or accountants that would be adverse to the Debtors or their

 estates.


 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15           Main Document
                                           Pg 25 of 30


         4.     As part of its customary practice, the Firm is retained in cases, proceedings, and

 transactions involving many different parties, some of whom may represent or be employed by the

 Debtors, claimants, and parties in interest in these chapter 11 cases.

         5.     Neither I nor any principal, partner, director, officer, [etc.] of, or professional

 employed by, the Firm has agreed to share or will share any portion of the compensation to be

 received from the Debtors with any other person other than the principal and regular employees of

 the Firm.

         6.     Neither I nor any principal, partner, director, officer, [etc.] of, or professional

 employed by, the Firm, insofar as I have been able to ascertain, holds or represents any interest

 adverse to the Debtors or their estates with respect to the matter(s) upon which the Firm is to be

 employed.

         7.     The Debtors owe the Firm $[___] for prepetition services, the payment of which is

 subject to limitations contained in title 11 of the United States Code, 11 U.S.C. §§ 101–1532.

         8.     As of the Petition Date, which was the date on which the Debtors commenced these

 chapter 11 cases, the Firm [was/was not] party to an agreement for indemnification with certain of

 the debtor entities. [A copy of such agreement is attached as Exhibit 1 to this Declaration.]

         9.     The Firm is conducting further inquiries regarding its retention by any creditors of

 the Debtors, and upon conclusion of that inquiry, or at any time during the period of its

 employment, if the Firm should discover any facts bearing on the matters described herein,

 the Firm will supplement the information contained in this Declaration.




                                                  2

 KE 61820305
19-11608-mew       Doc 67     Filed 05/30/19 Entered 05/30/19 18:58:15           Main Document
                                           Pg 26 of 30


         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.

  Date: ___________, 2019

                                                 [DECLARANT’S NAME]




 KE 61820305
19-11608-mew   Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                     Pg 27 of 30


                                    Exhibit 2A

                        Tier 1 Ordinary Course Professionals




 KE 61820305
19-11608-mew      Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                        Pg 28 of 30


                           Tier 1 Ordinary Course Professionals


               Name                              Address                    Type of
                                                                            Service

                              One Columbus, Suite 2300
                                                                         Legal Services -
  Frost Brown Todd LLC        10 West Broad Street
                                                                         Labor
                              Columbus, OH 43215




 KE 61820305
19-11608-mew   Doc 67   Filed 05/30/19 Entered 05/30/19 18:58:15   Main Document
                                     Pg 29 of 30


                                    Exhibit 2B

                        Tier 2 Ordinary Course Professionals




 KE 61820305
19-11608-mew       Doc 67       Filed 05/30/19 Entered 05/30/19 18:58:15         Main Document
                                             Pg 30 of 30


                                Tier 2 Ordinary Course Professionals


               Name                                    Address                        Type of
                                                                                      Service

                                   5300 Commerce Court West                        Legal Services -
  Stikeman Elliott LLP             199 Bay Street                                  Canada
                                   Toronto, ON M5L 1B9                             Employment
                                   1717 Main Street, Suite 2800                    Legal Services -
  K&L Gates RCAC
                                   Dallas, TX 75201                                Corporate
                                                                                   Legal Services -
  Lerner David Littenberg          600 South Avenue West
                                                                                   Intellectual
  Krumholz & Mentlik LLP           Westfield, NJ 07090
                                                                                   Property
  Lewis Brisbois Bisgaard &        633 W. Fifth Street, Suite 4000                 Legal Services -
  Smith LLP                        Los Angeles, CA 90071                           Corporate
                                   Guillermo Gonzalez Camarena 1200 Piso 4A
                                   Col. Santa Fe 01210                             Legal Services -
  Aguilar Y Loera S.C.
                                   Alvaro Obregon, Cuidad De Mexico C.P. 01210     Mexico
                                   Mexico
                                   3913 Solutions Center                           Legal Services -
  Bingham Greenbaum Doll
                                   Chicago, IL 60677                               Corporate
                                   1250 Constellation Blvd., Suite 900             Legal Services -
  Fox Rothschild LLP
                                   Los Angeles, CA 90067-6209                      Employment
  Gordon & Rees Scully             633 West Fifth Street, Suite 5200               Legal Services -
  Mansukhani LLP                   Los Angeles, CA 90071                           Corporate
                                                                                   Legal Services -
  Sandler, Travis & Rosenberg      1000 NW 57th Court, Suite 600
                                                                                   International
  P.A.                             Miami, FL 33126
                                                                                   Trade




 KE 61820305
